09/02/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 22-0173


                                         DA 22-0173
                                   _________________

 KELLI JONES, f/k/a KELLI PARKER,

              Petitioner and Appellee,

       v.                                                           ORDER

 KEVIN PARKER and STACY SNAVELEY,

              Respondent and Appellant.
                                _________________

                                   _________________


       This Court reviews briefs to ensure compliance with the Montana Rules of
Appellate Procedure. After reviewing Appellant’s opening brief filed electronically on
September 1, 2022, this Court has determined that the brief does not comply with the
below-referenced Rule(s) and must be resubmitted.
       M. R. App. P. 12(1)(a) requires that a brief contain a table of cases, statutes, and
other authorities cited, with references to the pages of the brief where they are cited,
alphabetically arranged. Appellant’s opening brief contains a table of cases, but it is not
alphabetically arranged.
       M. R. App. P. 12(1)(d) requires a statement of the facts relevant to the issues
presented, with references to the pages or parts of the record at which material facts
appear. Appellant’s opening brief does not contain any citations to the record.
       M. R. App. P. 12(1)(g) requires that a brief contain citations to the authorities,
statutes, and pages of the record relied on in the argument. Appellant’s brief does not cite
to the record or provide sufficient legal authority for the arguments made therein.
Therefore,
       IT IS ORDERED that Appellant’s opening brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order,
the Appellant shall electronically file with the Clerk of this Court a revised brief
containing the revisions necessary to comply with the specified Rule(s) and shall serve
copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order and necessary to bring it within compliance may be made to
the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing provided
for in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed provide a true copy of this Order to the Appellant and to all
parties of record.
       DATED this 2nd day of September, 2022.




                                                                                Electronically signed by:
                                                                                     Dirk Sandefur
                                                                           Justice, Montana Supreme Court
                                                                                   September 2 2022